EXHIBIT 10.2

 

LOAN

REVISION/EXTENSION

AGREEMENT

 

 

 

 

BORROWER

 

 

 

 

 

Comerica Bank-California

 

Tab Products Co.

 

 

 

 

 

(Herein called “Bank”)

 

935 Lakeview Parkway, Suite 195

 

 

 

Vernon Hills, IL  60061

 

 

 

 

 

 

 

(Herein called “Borrower”)

 

 

ORIGINAL
NOTE
INFORMATION

 

Interest Rate

 

Amount

 

Note Date

 

Maturity Date

 

Obligor #

 

Note #

 

 

B + 0.500%

 

$5,000,000.00

 

11/21/00

 

10/31/01

 

7657107024

 

26

 

 

This Agreement is effective as of:  October 31, 2001

 

ORIGINAL OBLIGATION:

 

                This Loan Revision Agreement refers to the loan evidenced by the
above Note dated  November 21, 2000  in favor of Bank executed by  Tab Products
Co.  in the amount of  $5,000,000.00  payable in full on  October 31, 2001 . 
Said Note is secured by a Deed of Trust dated  N/A  (hereinafter referred to as
the “Encumbrance”), recorded on  N/A  as Instrument No.  N/A  in the Office of
County Recorder of  N/A  County California.

 

CURRENT OBLIGATION:

 

                The unpaid principal balance of said Note as of  November 16,
2001  is $0.00  on which interest is paid to  December 21, 2001 , with a
maturity of  October 31, 2001 .  As modified by previous  N/A  dated  N/A .

 

REVISION:

 

                The undersigned Borrower hereby requests Bank to revise the
terms of said Note, and said Bank to accept payment thereof at the time or
times, in the following manner:

 

The maturity date is hereby changed from October 31, 2001 to October 31, 2002.

 

In consideration of Bank’s acceptance of the revision of said Note, including
the time for payment thereof, all as set forth above, the Borrower does hereby
acknowledge and admit to such indebtedness, and further does unconditionally
agree to pay such indebtedness together with interest thereon within the time
and in the manner as revised in accordance with the foregoing, together with any
and all attorney’s fees, cost of collection, and any other sums secured by the
Encumbrance.


 

                Any and all security for said Note including but not limited to
the Encumbrance, if any, may be enforced by Bank concurrently or independently
of each other and in such order as Bank may determine; and with reference to any
such security in addition to the Encumbrance Bank may, without consent of or
notice to Borrower, exchange, substitute or release such security without
affecting the liability of the Borrower, and Bank may release any one or more
parties hereto or to the above obligation or permit the liability of said party
or parties to terminate without affecting the liability of any other party or
parties liable thereon.

 

                This Agreement is a revision only, and not a novation; and
except as herein provided, all of the terms and conditions of said Note, said
Encumbrance and all related documents shall remain unchanged and in full force
and effect.

 

                When one or more Borrowers signs this Agreement, all agree:

 

a.     That where in this Agreement the word “Borrower” appears, it shall read
“each Borrower;

b.     That breach of any covenant by any Borrower may at the Bank’s option be
treated as breach by all Borrowers;

c.     That the liability and obligations of each Borrower are joint and
several.

 

Dated this 16th day of November, 2001.

 

Tab Products Co.

 

 

/s/ Donald J. Hotz

 

 

Vice President, Chief Financial Officer & Treasurer

 

The foregoing agreement is accepted this

16th day of November, 2001.

 

By:

/s/ Nick Tsiagkas

 

Assistant Vice President

 

Each of the undersigned agree and consent to the foregoing revisions to this
Agreement and the Encumbrance, if any.

 